Citation Nr: 0016349	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  93-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1942 to September 
1945, and from May 1948 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision from the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to TDIU 
benefits.

This case was before the Board in October 1995, January 1997, 
November 1997 and August 1998, at which time it was remanded 
for additional development.  The RO complete such development 
to the extent possible, and the case is again before the 
Board for appellate review.  The Board is obligated by law to 
ensure that the RO complies with its directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran has reported completing the tenth grade; 
other records reflect his reports of completing four years of 
high school.  Records also show that the veteran worked 
continuously from service discharge up until approximately 
1991.  His most recent work experience was as a funeral 
director.

2.  Service connection is in effect for hypertensive 
cardiovascular disease, evaluated as 30 percent disabling; 
pseudotumor cerebri, evaluated as 30 percent disabling; burr 
holes, evaluated as 10 percent disabling; residuals of 
compression fractures to the lumbar spine with a deformed 
vertebral body, evaluated as 20 percent disabling; and 
internal derangement of the right knee; residuals of injury 
to the right elbow; an abrasion to the left fifth finger; and 
hemorrhoidectomy with anal fistula excision, all evaluated as 
zero percent disabling.  His combined disability evaluation 
has been 
70 percent since March 28, 1969.

3.  The veteran's service-connected disabilities are not of 
sufficient severity so as to preclude the veteran from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The veteran is not unemployable due to his service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection is in effect for hypertensive 
cardiovascular disease, evaluated as 30 percent disabling; 
pseudotumor cerebri, evaluated as 30 percent disabling; burr 
holes, evaluated as 10 percent disabling; residuals of 
compression fractures to the lumbar spine with a deformed 
vertebral body, evaluated as 20 percent disabling; and for 
internal derangement of the right knee; residuals of injury 
to the right elbow; an abrasion to the left fifth finger; and 
hemorrhoidectomy with anal fistula excision, all evaluated as 
zero percent disabling.  The veteran has no other adjudicated 
service-connected disabilities.  His combined disability 
evaluation has been 70 percent since March 28, 1969.

The veteran has reported completing the tenth grade; other 
records reflect his reports of completing four years of high 
school.  Records also show that the veteran worked 
continuously from service discharge up until approximately 
1991.  His most recent work experience was as a funeral 
director.  That employer identified disability as the reason 
the veteran ceased working.

The veteran was afforded a VA examination in May 1993.  The 
veteran reported having been hypertensive "off and on" for 20 
years with feelings of dizziness and a fear of falling.  He 
noted a little shortness of breath when he climbed one flight 
of stairs.  The veteran had full range of motion of the 
lumbar spine for a 70-year-old.  The diagnoses were 
scleroderma; controlled hypertension; and history of fracture 
of the spine, middle residuals.  It was remarked that though 
the veteran gave a history of poor memory, the entire 
amnesias was given without hesitation to time, place or date.  

On VA neuropsychiatric examination of May 1993, a history of 
pseudotumor cerebri was noted.  The veteran also stated that 
he had a burr hole in his head from which he still had 
residual dizziness with bending over and memory problems.  He 
also had headaches about twice per week.  Objective findings 
included full orientation, with no anxiety, depression or 
psychosis.  The veteran's gait was a little unbalanced and 
wide-based.  The diagnosis was pseudotumor cerebri.  

The veteran was afforded a VA general medical examination in 
December 1995.  The veteran had no complaints relative to 
hemorrhoids.  The veteran was slightly unstable on his feet.  
Psychiatric examination was normal.  There were 23 diagnoses.  
Pertinent diagnoses included history of craniotomy consisting 
of three burr holes according to veteran's statement in 1961 
for dizziness; post operative hemorrhoidectomy in 1965; 
hypertension under treatment, not completely controlled; see 
orthopedic workup for several other abnormalities including 
the spine, the knees, and the right elbow; compression 
fracture L1 and L2; degenerative disc disease L1/2 and L2/3 
with straightening of the lumbar spine; traumatic absence of 
transverse process of L4; degenerative arthritis of both 
knees; and right bundle branch block of the heart.  

On VA orthopedic examination in December 1995, the veteran 
was noted to be a poor historian.  Clinical examination of 
the back showed an exaggerated lumbar lordosis.  Forward 
flexion of the low back was to approximately 70 degrees; 
extension was to 10 degrees; bilateral lateral bending was to 
15-20 degrees; and rotation was 5-10 degrees.  The veteran 
had no significant neurologic deficits.  There was chronic 
swelling of the knees, consistent with arthritic problems.  
Examination of the right elbow revealed full painless range 
of motion in all planes.  The left 5th digit had a fixed 
flexion deformity of 30 degrees with an inability to flex the 
finger into the palm.  The diagnoses were status post 
compression fracture of the lumbar spine with fixed lumbar 
lordosis and limitation of motion but no neurologic deficit; 
normal right elbow examination; and fixed flexion deformity 
of the 5th finger of the left hand, with associated trophic 
changes of the skin suggestive of collagen vascular disease, 
psoriatic arthritis or other.  

During VA examination of March 1997, the veteran stated that 
he developed high blood pressure about 4-5 years before, for 
which he took daily medication.  The veteran indicated that 
so far as his blood pressure and heart disability were 
concerned, he was asymptomatic without angina, severe 
shortness of breath or particular limitation of his 
activities.  The diagnosis was history of hypertensive 
cardiovascular disease, under treatment, New York Heart 
Association I, with abnormal electrocardiogram and chest x-
ray.  

A VA orthopedic examination was accomplished in March 1997.  
The veteran stated that he had a compression fracture of his 
spine while in Vietnam in 1969 and since that time, he had 
increasingly severe low back pain.  The veteran described the 
pain as constant in nature without specific flares or 
aggravating factors except when he frequently bent over or 
lifted heavy objects.  The veteran also reported right knee 
and right elbow injuries in service.  Since that time, he had 
constant pain in the right knee, which had worsened in the 
preceding 2-3 years.  Right elbow pain was described as 
occasional.  Objective findings revealed pain around L4, with 
no specific point tenderness, paraspinal muscle spasm, 
evidence of pain on motion, or radiculopathy.  There was loss 
of the normal lumbosacral spinal curve.  Range of motion was 
limited to 50 degrees of forward flexion; 20 degrees of 
extension backward and lateral flexion; and bilateral 
rotation to 25 degrees.  Straight leg raisings were positive 
at 60 degrees bilaterally.  The right knee had generalized 
swelling and hypertrophy of the joint with tenderness around 
the patella.  Right knee motion was limited to 120 degrees of 
flexion and 20 degrees of extension, with no other evidence 
of joint abnormality.  The right elbow was entirely within 
normal limits with no point tenderness, swelling, deformity, 
limitation of motion or other abnormality.  The diagnoses 
were residual compression fracture of the lumbar spine with 
x-ray evidence of disease; residual right knee injury with x-
ray evidence of degenerative joint disease (DJD); and 
residual of right elbow injury with x-ray evidence of DJD.  
The veteran could not describe specific incidents of flares 
or aggravating factors other than recorded above and further 
statements would therefore have to be purely speculative in 
nature.  

A VA social and industrial survey was conducted in March 
1997.  The veteran stated that because of his joint problems, 
heart problems and neurological disorders, he was unable to 
maintain any substantially gainful employment.  The veteran 
reported that his legs became very weak and his back caused 
severe problems.  The veteran stated that he had memory 
problems resulting from the benign growth he had in his 
brain.  He also had hypertensive heart disease with caused 
him serious difficulties at times.  In light of the physical 
problems, the social worker opined that it was difficult to 
imagine that anyone would consider hiring the veteran and 
that it was unlikely the he could obtain or maintain any 
substantially gainful employment.  

During VA neurological examination in March 1997, the veteran 
stated that his problems were with the knees and the legs.  
It was noted that the reported weak-dizzy spells had not 
changed significantly in decades in spite of a variety of 
treatments.  The veteran arrived in a wheelchair.  He was 
oriented.  He was able to walk slowly with a wide base.  He 
lifted himself to the examination table with considerable 
difficulty.  The diagnosis was ataxia from peripheral 
neuropathy, medications, or residuals of hydrocephalus, 
probably a mixture of all three.  

A February 1998 statement from a VA examiner, CFC, M.D., 
indicates that: 1) there was no functional impairment of the 
right elbow, the veteran's back condition did appreciably 
interfere with activities and his right knee resulted in 
functional impairment and restriction of activities involving 
weight bearing and walking, but that his obesity and age 
aggravated his back and knee pain; 2) hypertensive 
cardiovascular disease was well-controlled with treatment and 
did not appreciably interfere with his activities; and 3) 
further opinion as to the degree of restriction and 
functional impairment caused by the veteran's orthopedic 
problems, to include in light of his age and obesity would 
require pure speculation.

A VA Consultant in Neurology, EVS, M.D., stated in February 
1998 that: 1) the veteran had a complex history involving 
many medications and diagnoses; 2) the veteran's ataxia, 
clumsiness and absent reflexes in his lower extremities were 
most likely associated with peripheral neuropathy that could 
have come from excess medications and a mismatch of 
medications that "may easily be blended with residuals of 
hydrocephalus;" 3) it was strongly suspected that the 
veteran had a mixture of problems related to his former 
increase in intracranial pressure, compounded by a peripheral 
neuropathy; and 4) the opinion as to functional impairment 
and restrictions resulting from the service-connected 
condition alone "...is difficult to answer precisely.  I would 
say that a moderate amount of perhaps 50 percent of his 
current problems are related to his original hydrocephalus."

In November 1998, a VA examiner, EVS, M.D., clarified that he 
believed that it was medically improbable that any service-
connected disability had been severe enough to prevent the 
veteran from maintaining gainful employment.  He also did not 
believe that all the veteran's service-connected 
disabilities, in combination, prevented him from working.  

A clarification from another VA examiner, CFC, M.D., was also 
received at that time.  This examiner noted that the 
veteran's entire claims file had been available for review.  
It was his opinion that the veteran's orthopedic problems 
would interfere with his last occupation as a funeral 
director if this involved long standing, lifting and climbing 
of stairs, but those limitations would not necessarily limit 
his ability to do light work.  It was also noted to be 
impossible to speculate what influence the veteran's age of 
73 had in further development of his service-connected 
orthopedic problems.  It was his opinion that it was not 
medically probable or at least as likely as not that any 
service-connected disability individually and without 
consideration of additional disability resulting by reason of 
age, resulted in limitations of such severity as to prevent 
the veteran from maintaining gainful employment.  It was also 
his opinion that it was not medically probable or as likely 
as not that the combination of all the veteran's service-
connected disabilities prevented him from working in view of 
his education and prior employment experience.  

Analysis

A review of the record discloses that this veteran has 
submitted a well grounded claim in that he has presented 
evidence of service-connected disabilities and assertions 
that such disabilities interfere with his ability to maintain 
gainful occupation.  The VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran was afforded multiple VA examinations 
during the pendency of his appeal.  The RO sought to obtain 
the requested medical opinions and any other relevant 
evidence.  As such, the VA's duty to assist has been 
satisfied.  

As noted above, service connection is in effect for 
hypertensive cardiovascular disease, evaluated as 30 percent 
disabling; pseudotumor cerebri, evaluated as 30 percent 
disabling; burr holes, evaluated as 10 percent disabling; 
residuals of compression fractures to the lumbar spine with a 
deformed vertebral body, evaluated as 20 percent disabling; 
and internal derangement of the right knee; residuals of 
injury to the right elbow; an abrasion to the left fifth 
finger; and hemorrhoidectomy with anal fistula excision, all 
evaluated as zero percent disabling.  His combined disability 
evaluation has been 70 percent since March 28, 1969.

The veteran contends that he is entitled to a total rating 
based on individual unemployability because his service-
connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment.  The veteran 
specifically maintains that his last employer had him give up 
his job because of his disabilities, and that his doctor has 
advised him to "do nothing."  The veteran has reported 
headaches of a constant nature, with poor memory, spells of 
dizziness, problems maintaining balance and an inability to 
lift anything because of back problems.    

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (1999).  

For the above purpose of one 60 percent disability, or one 
40 percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  

A review of the record reveals that in this case, the ratings 
for pseudotumor cerebri and burr holes result from common 
etiology so as to meet the schedular requirement of one 
disability ratable at 40 percent.  Therefore, the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) have been met.  
What remains to be determined in this case is whether the 
veteran's service-connected disabilities render him 
unemployable without regard to advancing age or the effects 
of nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

Upon review of the above-reported evidence of record, the 
Board concludes that pathology attributable to the veteran's 
service-connected disabilities does not prevent him from 
obtaining and sustaining substantially gainful employment.  
Based on the medical evidence of record, the Board finds that 
the evidence in this veteran's case does not demonstrate that 
the veteran's service-connected disabilities are of such 
severity so as to render him unable to undertake some type of 
gainful employment.  Critical in the Board's decision in this 
case are VA medical opinions of record related to the 
veteran's ability or inability to maintain gainful employment 
due to his service-connected disabilities.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Specifically, two VA examiners were provided the opportunity 
to not only examine the veteran but also to review the claims 
file and provide an opinion as to the effect of service-
connected disabilities alone on the veteran's ability to 
perform substantially gainful employment.  Both VA examiners 
came to the conclusions that it was not medically probable or 
as likely as not that the combination of all the veteran's 
service-connected disabilities prevented him from working in 
view of his education and prior employment experience.  It is 
noted that one VA examiner mentioned that the veteran's 
orthopedic problems would interfere with his last occupation 
as a funeral director if this involved long standing, lifting 
and climbing of stairs, but those limitations would not 
necessarily limit his ability to do light work.  Thus, 
although it appears that the veteran would be limited in some 
capacity, there is no evidence that the veteran would be 
precluded from obtaining and retaining gainful employment of 
some nature.  The final conclusion from this examiner as well 
as the other VA examiner in 1998 was that the veteran's 
service-connected disabilities alone would not prevent him 
from working.   

The Board also notes that a VA social worker provided an 
opinion that it was difficult to imagine that anyone would 
consider hiring the veteran and that it was unlikely the he 
could obtain or maintain any substantially gainful employment 
based on his physical problems.  The United States Court of 
Appeals for Veterans Claims (Court) has held that it is the 
Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  In this case, the Board places 
higher probative value on the opinions of the VA examiners 
than on the opinion of the social worker.  The VA doctors had 
the opportunity to review the veteran's claims file in 
conjunction with a physical examination, and those doctors 
have the training and expertise to determine the nature and 
effects of the veteran's disabilities.  Additionally, such 
expertise allows them to distinguish between nonservice-
related and service-connected problems.  In contrast, the 
social worker does not have such expertise.  Further, the 
social worker's opinion does not account for nonservice-
related disabilities.  Thus, the opinion of the social worker 
is of lesser probative value than the opinions of the two 
doctors.    

In light of the above statements, the Board has found that 
the opinions of the two VA examiners is of high probative 
value and outweighs the social worker's statement.  It is 
thus determined that the veteran in this case has not 
demonstrated entitlement to a total rating based on 
individual unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  It is clear from the veteran's statements that he 
sincerely recognizes that he has limitations in his abilities 
due to service-connected disability.  While the Board 
acknowledges that he has problems to contend with, the 
competent and probative medical evidence of record 
demonstrates that the veteran's service-connected 
disabilities do not prevent him from obtaining and 
maintaining substantially gainful employment for which he has 
the education and background to pursue.  As noted above, the 
medical opinions of record as related to the veteran's 
service-connected disabilities, do not document that the 
service-connected disabilities are of such severe 
symptomatology so as to preclude the veteran's ability to 
pursue substantially gainful employment.  38 C.F.R. §§ 3.340, 
3.41, 4.16(a).  Accordingly, a total rating based on 
individual unemployability in this case is not warranted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 

